 

Exhibit 10.1

 

EXECUTION VERSION

 

PROPELL TECHNOLOGIES GROUP, Inc.

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

 

 

  

EXECUTION VERSION

 

TABLE OF CONTENTS

 



    Page       1. Authorization; Closings 1         1.1 Authorization 1   1.2
Sale and Issuance of Stock 1       2. Closing Dates and Delivery 2         2.1
Closings 2   2.2 Use of Proceeds 3   2.3 Defined Terms Used in this Agreement 3
      3. Representations and Warranties of the Company 5         3.1
Organization, Good Standing and Qualification 5   3.2 Capitalization 5   3.3
Subsidiaries 7   3.4 Authorization 7   3.5 Valid Issuance of Securities 8   3.6
Governmental Consents and Filings 8   3.7 Litigation 8   3.8 Intellectual
Property 8   3.9 Compliance with Other Instruments 10   3.10 Agreements; Actions
10   3.11 Disclosure 12   3.12 No Conflict of Interest 12   3.13 Voting Rights
12   3.14 Title to Property and Assets 12   3.15 SEC Documents, Financial
Statements 13   3.16 Employee Benefit Plans 13   3.17 Insurance 13   3.18 Labor
Agreements and Actions; Employment Matters 14   3.19 Tax Returns and Payments 15
  3.20 Confidential Information and Invention Assignment Agreements 15   3.21
Permits 15   3.22 Corporate Documents 15   3.23 83(b) Elections 16   3.24 Real
Property Holding Corporation 16   3.25 No “Bad Actor” Disqualification 16   3.26
Customers 16   3.27 Anti-Bribery Compliance 16   3.28 Brokers or Finders 17  
3.29 Equipment, Fixtures, etc. 17       4. Representations and Warranties of the
Investor 17         4.1 Authorization 17   4.2 Purchase Entirely for Own Account
17   4.3 Disclosure of Information 17   4.4 Restricted Securities 18

 



 

 

  

EXECUTION VERSION

 

TABLE OF CONTENTS

 

(Continued)

 



  Page       4.5 Legends 18   4.6 Brokers or Finders 18         5. Conditions of
the Investor’s Obligations at Closing 18         5.1 Conditions of the
Investor’s Obligations at Initial Closing 18   5.2 Conditions of the Investor’s
Obligations at the Second Closing 20   5.3 Conditions of the Investor’s
Obligations at each Optional Closing 21         6. Conditions of the Company’s
Obligations at Closing 21         6.1 Representations and Warranties 21   6.2
Performance 21   6.3 Qualifications 21         7. Miscellaneous 21         7.1
Amendments and Waivers 21   7.2 Notices 21   7.3 Governing Law 22   7.4
Successors and Assigns 22   7.5 Entire Agreement 22   7.6 Delays or Omissions 22
  7.7 Severability 22   7.8 Titles and Subtitles 23   7.9 Counterparts 23   7.10
Electronic Execution and Delivery 23   7.11 Jurisdiction; Venue 23   7.12
Survival; Nature of Investor’s Obligations 23   7.13 Efforts to Consummate 23  
7.14 Expenses 23   7.15 Waiver of Jury Trial 24   7.16 Finder’s Fee 24   7.17
Confidentiality 24   7.18 Consistent Reporting 25   7.19 Knowledge of the
Company 25

 



-2-

 

  

EXECUTION VERSION

 

PROPELL TECHNOLOGIES GROUP, Inc.

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

This Series C Preferred Stock Purchase Agreement (this “Agreement”) is made as
of February 19, 2015, by and among Propell Technologies Group, Inc., a Delaware
corporation (the “Company”), and Ervington Investments Limited, duly organized
under the laws of the Republic of Cyprus (the “Investor”).

 

RECITALS

 

WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, up to four million five hundred thousand
(4,500,000) shares of Series C Preferred Stock of the Company at two or more
closings in accordance with the terms and provisions hereof;

 

WHEREAS, in connection with the purchase and sale of the Series C Preferred
Stock under this Agreement, and as an inducement to the Investor to make such
investment, the existing stockholders of the Company listed on Schedule 1 of
this Agreement (the “Selling Stockholders”) will sell to the investor pursuant
to the Secondary Share Stock Purchase Agreement up to an additional 64,302,467
shares of outstanding Common Stock, plus an additional 3,137,500 shares of
Series A-1 Convertible Preferred Stock of the Company (representing 31,375,000
shares of common stock on an as-converted basis) (collectively, the “Secondary
Shares”), in such amounts and at such times as set forth on Schedule 1, and the
Selling Stockholders will also grant certain additional rights to the Investor
pursuant to the Stockholders Agreement;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          Authorization; Closings

 

1.1           Authorization.  The Company has authorized (a) the sale and
issuance of up to one four million five hundred thousand (4,500,000) shares (the
“Stock”) of the Company’s Series C Preferred Stock, par value $0.001 per share
(the “Series C Preferred Stock”), having the rights, privileges, preferences and
restrictions set forth in the certificate of designation for the Series C
Preferred Stock, in the form of Exhibit A (the “Certificate of Designation”),
and (b) the reservation of shares of Common Stock for issuance upon conversion
of the Stock (the “Conversion Shares”).

 

1.2           Sale and Issuance of Stock.  Subject to the terms and conditions
of this Agreement, (a) the Investor agrees to purchase at the Initial Closing,
and the Company agrees to sell and issue to the Investor at the Initial Closing,
one million five hundred and twenty five thousand four hundred and twenty four
(1,525,424) shares of Series C Preferred Stock (the “First Tranche”), at a cash
purchase price of $3.277777778 per share (the “Purchase Price”), and (b) the
Investor agrees to purchase at the Second Closing or at one or more Optional
Closings, and the Company agrees to sell and issue to the Investor at the Second
Closing and/or at one or more Optional Closings, up to an additional two million
nine hundred and seventy four thousand five hundred and seventy six (2,974,576)
shares in aggregate of Series C Preferred Stock (the “Second Tranche”) at the
Purchase Price.

 

 

 

 

EXECUTION VERSION

 

2.          Closing Dates and Delivery

 

2.1           Closings. The purchase, sale and issuance of the Stock shall take
place at one or more closings (each, a “Closing”). Each of the Closings shall
take place at 10:00 a.m. local time at the offices of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto, CA 94304, or at
such other time or place as the Company and the Investor mutually agree. At each
Closing, the Company will deliver to the Investor a certificate registered in
the Investor’s name representing the number of shares of Stock that the Investor
is purchasing in such Closing against payment of the Purchase Price therefor, by
(a) check payable to the Company, (b) wire transfer in accordance with the
Company’s instructions, or (c) any combination of the foregoing.

 

(a)          First Closing.  The initial Closing (the “Initial Closing”) shall
take place on a date determined by agreement but no later than the fifth (5th)
Business Day after the satisfaction (or waiver) of the conditions set forth in
Section 5.1 and Section 6 (other than those conditions to be satisfied by
delivery of documents or taking of any action at the Closing by a party hereto,
but subject to the satisfaction and/or delivery thereof). The Company shall sell
and issue to the Investor at the Initial Closing one million five hundred and
twenty five thousand four hundred and twenty four (1,525,424) shares of Series C
Preferred Stock. At the Initial Closing, the Investor shall also acquire from
the Selling Stockholders 7,624,990 shares of Common Stock and an additional
2,437,500 shares of Series A-1 Convertible Preferred Stock (representing
24,375,000 shares of Common Stock on an as-converted basis), all pursuant to the
Secondary Share Stock Purchase Agreement and as set forth on Schedule 1.

 

(b)          Second Closing. The second Closing (the “Second Closing”) shall
take place at any time prior to May 31, 2015 on a date determined by agreement
but no later than (i) the fifth (5th) Business Day after the satisfaction (or
waiver) of the conditions set forth in Section 5.2 and Section 6 (other than
those conditions to be satisfied by delivery of documents or taking of any
action at the Closing by a party hereto, but subject to the satisfaction and/or
delivery thereof) or (ii) May 31, 2015. The Company shall sell and issue at the
Second Closing an additional two million nine hundred and seventy four thousand
five hundred and seventy six (2,974,576) shares of Series C Preferred Stock to
the Investor, or such number of shares that remain unissued and available under
the Second Tranche if one or more Optional Closings have occurred pursuant to
Section 2.1(c) below. At the Second Closing, the Investor shall also acquire
from the Selling Stockholders an additional 56,677,477 shares of Common Stock
and an additional 700,000 shares of Series A-1 Convertible Preferred Stock
(representing 7,000,000 shares of Common Stock on an as-converted basis), or the
number of remaining Secondary Shares if one or more Optional Closings have
occurred pursuant to Section 2.1(c) below. If one or more Optional Closings
occur pursuant to Section 2.1(c) below, the Second Closing shall be the Closing
at which the final shares of Stock under the Second Tranche are issued and sold
to the Investor. If the Second Closing has not occurred by May 31, 2015, the
Investor shall no longer have any right to acquire any additional shares of
Series C Preferred Stock from the Company unless otherwise agreed by the Company
and the Investor.

 

(c)          Optional Closings.  Notwithstanding Section 2.1(b) above, the
Investor shall have the option to purchase from time-to-time any portion of the
shares under the Second Tranche at one or more optional Closings (each, an
“Optional Closing”) during the period between the date of the Initial Closing
and the earlier to occur of (i) the Second Closing, and (ii) May 31, 2015. The
option shall be exercised by providing at least five (5) Business Days’ prior
written notice to the Company (an “Optional Closing Notice”) specifying the date
and number of shares of Stock to be purchased by the Investor at the Optional
Closing. Provided that authorized but unissued Stock remains available under the
Second Tranche, the Company shall sell and issue to the Investor the number of
shares of Stock on the date specified in the Subsequent Subscription Notice. At
each Optional Closing, the Investor may acquire from the Selling Stockholders
pursuant to the Secondary Share Stock Purchase Agreement the equivalent pro rata
portion of the Secondary Shares that the number of shares specified in the
Optional Closing Notice bears to the remaining number of shares of Stock
available under the Second Tranche.

 

-2-

 

  

EXECUTION VERSION

 

2.2           Use of Proceeds. The proceeds to the Company from the Initial
Closing will be used for research and development, commercialization of new
products, sales, marketing and administrative compensation. The proceeds to the
Company from the Second Closing will be used to acquire, enhance and maintain an
oil field for the deployment of the Company’s technology and for the payment of
certain debt set forth in the next sentence. The proceeds to the Company from
the Closings shall not be used to repay any indebtedness of the Company, redeem
shares or pay any deferred compensation except as permitted in this Section 2.2.
The Company shall use the proceeds to repay the following indebtedness of the
Company promptly following the Initial Closing, provided that any such
indebtedness that is subject to a prepayment penalty shall be repaid as and when
directed by the Investor: (i) a loan in the principal amount of $105,000 from
JAZ-CEH Holdings LLC evidenced by a promissory note dated October 21, 2013, (ii)
a loan in the principal amount of $84,000 from KBM Worldwide, Inc. evidenced by
a promissory note dated December 10, 2014, (iii) a loan in the principal amount
of $107,000 from LG Capital Funding, LLC evidenced by a promissory note dated
October 31, 2014, (iv) two loans, each in the principal amount of $25,000 from
Strategic IR, Inc. evidenced by a promissory note dated January 8, 2015 and a
promissory note dated January 22, 2015, (v) a loan in the principal amount of
$75,000 from Irina Galikhanova evidenced by a promissory note dated January 29,
2015 and (iv) certain accounts payable.

 

2.3           Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.

 

“Affiliate” means (i) with respect to any Person, any other Person who directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person, or (ii) with respect to any Person
that is controlled by a trust, any other Person that is directly or indirectly
controlling, controlled by or under common control with such trust or a Person
who is a beneficiary of such trust or another trust with a common beneficiary.
The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlled” and “controlling” have meanings correlative thereto.

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City (USA), Riga (Latvia) and Zurich (Switzerland) are open
for the general transaction of business.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Designated Holders” means the Selling Stockholders and the members of
management of the Company holding or receiving equity incentives in excess of
500,000 shares of Common Stock.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any United States or non-United States (i) federal,
state, local, municipal or other government, (ii) governmental or
quasi-governmental entity of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal) or
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature, including any arbitral tribunal.

 

-3-

 

  

EXECUTION VERSION

 

“Government Official” means any officer, employee or agent of a Governmental
Entity or any department, agency or instrumentality thereof, including
state-owned entities, or of a public organization or any person acting in an
official capacity for or on behalf of any such government, department, agency,
or instrumentality or on behalf of any such public organization.

 

“Immediate Family Members” means, with respect to any Person, such Person’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law and sister-in-law.

 

“Intellectual Property” means any and all intellectual property, including (i)
patents and patent applications (including all continuations, continuations in
part, divisionals and extensions of the foregoing); (ii) copyrights,
copyrightable works and other works of authorship, including registrations and
applications for registration thereof; (iii) trade secrets, know-how, and other
confidential or proprietary information; (iv) trademarks, service marks, trade
names, domain names, trade dress, social media identifiers and other indicators
or designations of source or origin, including registrations and applications
for registration thereof; and (iv) Software.

 

“Investors’ Rights Agreement” means the agreement between the Company and the
Investor, to be dated as of the date of the Initial Closing, in the form of
Exhibit B attached hereto.

 

“Laws” means all laws, judgments, orders, proceedings, injunction, writ, decree,
decisions, rulings, awards, statutes, codes, regulations, ordinances, rules or
other requirements with similar effect of any Governmental Entity.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, condition (financial or
otherwise), property, prospects or results of operation of the Company and its
Subsidiaries.

 

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

 

“Preferred Stock” means the Series A-1 Convertible Preferred Stock and Series B
Convertible Preferred Stock of the Company, collectively.

 

“Securities” means the Stock and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Secondary Share Stock Purchase Agreement” means the agreement among the
Investor and the Selling Stockholders, to be dated as of the date of this
Agreement, in form and substance satisfactory to the Investor in its sole
discretion.

 

“Side Agreement” means the agreement between the Investor, Alexander Lustig and
Vladimir Skigin, in the form of Exhibit I attached hereto.

 

-4-

 

  

EXECUTION VERSION

 

“Software” means all software (including assemblers, applets, compilers, source
code, object code, executable code, specifications, embodiments of algorithms,
tools, user interfaces, data, databases (including scripts required to build
and/or maintain such databases), firmware, and related documentation), together
with any error corrections, updates, modifications or enhancements thereto.

 

“Stockholders Agreement” means the agreement among the Company, the Designated
Holders and the Investor, to be dated as of the date of the Initial Closing, in
the form of Exhibit C attached hereto.

 

“Subordination and Voting Agreement” means the agreement among the Investor and
the sole holder of the Series B Convertible Preferred Stock, to be dated as of
the date of the Initial Closing, in the form of Exhibit H.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be a, or control any, managing director or general partner of such business
entity (other than a corporation). The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

 

“Transaction Agreements” means this Agreement, the Director Indemnification
Agreement, the Investors’ Rights Agreement, the Stockholders Agreement and the
Secondary Share Stock Purchase Agreement.

 

“Transaction Expenses” means the fees, costs, expenses and payments incurred by
legal advisors, financial advisors and other professionals on behalf of the
Investor in connection with the transactions contemplated by this Agreement,
which amounts shall not exceed $170,000.

 

3.          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that, except as set forth on a Schedule
of Exceptions delivered separately by the Company on date hereof to the
Investor, which exceptions shall be deemed to apply to the corresponding
representations and warranties made hereunder, the following representations and
warranties are true and complete as of the date hereof and as of the applicable
Closing.

 

3.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted.
The Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure so to qualify would have, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

3.2           Capitalization. The authorized capital stock of the Company
consists, or will consist, immediately prior to the Initial Closing, of:

 

-5-

 

  

EXECUTION VERSION

 

(a)          Ten million (10,000,000) shares of Preferred Stock, of which
(i) five million (5,000,000) shares have been designated Series A-1 Convertible
Preferred Stock, of which three million five hundred and twelve thousand five
hundred (3,512,500) are issued and outstanding immediately prior to the Initial
Closing, and (ii) five hundred thousand (500,000) shares have been designated
Series B Convertible Preferred Stock, of which seventy five thousand (75,000)
are issued and outstanding immediately prior to the Initial Closing; and

 

(b)          Five hundred million (500,000,000) shares of Common Stock, of which
two hundred and sixty one million six hundred and sixty nine thousand four
hundred and ninety nine (260,169,499) shares are issued and outstanding
immediately prior to the Initial Closing.

 

(c)          The rights, preferences and privileges of the Stock, the Series A-1
Convertible Preferred Stock, the Series B Convertible Preferred Stock and the
Common Stock are as stated in the certificate of incorporation of the
Corporation, as amended, and the certificate of designations, preferences and
rights of the Series A-1 Convertible Preferred Stock, the certificate of
designations, rights and preferences of the Series B Convertible Preferred Stock
and the certificate of designation for the Series C Preferred Stock, each as set
forth on Exhibit G (collectively, the “Charter”) and as provided by the Delaware
General Corporation Law. All of the outstanding shares of Common Stock,
Series A-1 Convertible Preferred Stock and Series B Convertible Preferred Stock
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities Laws.

 

(d)          The Company has reserved two million one hundred thousand
(2,100,000) shares of Common Stock for issuance to officers, directors,
employees and consultants of the Company pursuant to its 2008 Stock Option Plan
duly adopted by the Board of Directors and approved by the Company’s holders of
outstanding voting stock (the “Stock Plan”). Of such reserved shares, options to
purchase three hundred and eighty thousand nine hundred and fifty (380,950)
shares of Common Stock have been granted pursuant to the Stock Plan and are
currently outstanding. Options to purchase 1,719,050 shares of Common Stock
remain available for issuance to officers, directors, employees and consultants
pursuant to the Stock Plan. The Company has furnished to the Investor true and
complete copies of the Stock Plan and forms of agreements used thereunder.

 

(e)          The Company has issued (i) warrants convertible into six million
thirty nine thousand four hundred and ninety eight (6,039,498) shares of Common
Stock upon exercise (the “Warrants”), and (ii) convertible long-term notes
convertible into six hundred and thirty six thousand and ten (636,010) shares of
Common Stock (the “Convertible Notes”).

 

(f)          The Company has issued grants of restricted stock for fourteen
million five hundred thousand shares of Common Stock which are not yet fully
vested (the “Unvested Restricted Stock”).

 

-6-

 

  

EXECUTION VERSION

 

(g)          Except for (i) the conversion privileges of the Series A-1
Convertible Preferred Stock and Series B Convertible Preferred Stock as set
forth in the Charter, (ii) the outstanding options issued pursuant to the Stock
Plan, (iii) the Warrants, (iv) the Convertible Notes, (v) the convertible notes
of the Company being repaid in accordance with Section 2.2 hereof, and (vi) the
Unvested Restricted Stock, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, for the issuance, purchase
or acquisition from the Company or any of its Subsidiaries of any shares of the
Company’s or any of its Subsidiaries’ capital stock or any securities
convertible, exchangeable or redeemable into the Company’s or any of its
Subsidiaries’ capital stock, nor any phantom equity or similar rights. Except as
set forth on Section 3.2(g) of the Schedule of Exceptions, none of the Company’s
or its Subsidiaries’ stock purchase agreements or stock option documents
contains a provision for acceleration of vesting (or lapse of a repurchase
right) or other changes in the terms of such agreement or document upon the
occurrence of any event. Except as set forth on Section 3.2(g) of the Schedule
of Exceptions, the Company and its Subsidiaries have never adjusted or amended
the exercise price of any stock options previously awarded, whether through
amendment, cancellation, replacement grant, repricing or any other means. Except
as set forth in the Charter, neither the Company, nor any of its Subsidiaries,
has an obligation (contingent or otherwise) to purchase or redeem any of their
respective capital stock.

 

(h)          Section 3.2(h) of the Schedule of Exceptions sets forth the
capitalization of the Company immediately prior to the Initial Closing,
including the number of shares of the following: (i) issued and outstanding
shares of Common Stock, including, with respect to any restricted Common Stock,
vesting schedule and repurchase price; (ii) stock options granted, including
vesting schedule and exercise price; (iii) shares of Common Stock reserved for
future award grants under the Stock Plan; (iv) issued and outstanding shares of
the Series A-1 Convertible Preferred Stock and Series B Convertible Preferred
Stock; and (v) warrants, convertible notes or stock purchase rights, if any.

 

(i)          The Company has obtained valid waivers of any rights by other
parties to perform its obligations under the Transaction Agreements or
consummate the transactions contemplated thereby.

 

3.3           Subsidiaries. Except as set forth in Section 3.3 of the Schedule
of Exceptions (which shall include the name of each such Person, its
jurisdiction of formation and the owners thereof), the Company does not
currently own or control, directly or indirectly, any interest in any other
corporation, partnership, trust, joint venture, limited liability company,
association or other business entity. Each of the Company’s Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation or incorporation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted. Each of Company’s Subsidiaries is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
would have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company is not a participant in any
joint venture, partnership or similar arrangement. The equity interest of each
Subsidiary of the Company are duly authorized, fully paid and nonassessable and
issued in compliance with all applicable foreign, federal and state securities
Laws. The Company owns all of the outstanding equity interests in each of its
Subsidiaries, free and clear of all liens and encumbrances.

 

3.4           Authorization. All corporate action on the part of the Company,
its officers, directors and current holders of capital stock necessary for the
authorization, execution and delivery of (x) this Agreement, the performance of
all obligations of the Company hereunder and the authorization, issuance and
delivery of the Securities has been taken and (y) the other Transaction
Agreements, the performance of all obligations of the Company thereunder will be
taken prior to the Initial Closing, and this Agreement constitutes, and the
other Transaction Agreements, when executed and delivered by the Company, shall
constitute, in each case, valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (c) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws (the “Enforceability Exceptions”).

 

-7-

 

  

EXECUTION VERSION

 

3.5           Valid Issuance of Securities. The Securities sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
upon issuance duly and validly issued, fully paid and nonassessable and free of
liens, encumbrances, preemptive rights and restrictions on transfer other than
restrictions on transfer applicable to an Investor under this Agreement, the
Investors’ Rights Agreement, the Stockholders Agreement and applicable state and
federal securities Laws. Based upon the representations of the Investor in
Section 4.2, Section 4.4 and Section 4.5 of this Agreement and subject to any
filings required by Section 3.6, the Securities will be issued in compliance
with all applicable federal and state securities Laws. The Conversion Shares
have been duly reserved for issuance, and upon issuance in accordance with the
terms of the Charter and Certificate of Designation for the Series C Preferred
Stock, will be duly and validly issued, fully paid and nonassessable and free of
liens, encumbrances, preemptive rights and restrictions on transfer other than
restrictions on transfer applicable to the Investor under this Agreement, the
Investors’ Rights Agreement, the Stockholders Agreement and applicable state and
federal securities Laws. Based upon the representations of the Investor in
Section 4.2, Section 4.4 and Section 4.5 of this Agreement and subject to any
filings required by Section 3.6, the Conversion Shares will be issued in
compliance with all applicable federal and state securities Laws.

 

3.6           Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Investor in Section 4 of this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with or notice to (each, a “Consent”) any
Governmental Entity is required in connection with the consummation of the
transactions contemplated by this Agreement, except (i) the filing of the
Certificate of Designation for the Series C Preferred Stock with the office of
the Secretary of State of Delaware, and (ii) filings pursuant to applicable
state securities laws, which have been made or will be made in a timely manner.

 

3.7           Litigation. Except for the matters disclosed in Section 3.7 of the
Schedule of Exceptions, there is no claim (including as contained in any
Intellectual Property assertion letter), action, suit, proceeding, arbitration,
complaint, charge or investigation pending or, to the Company’s knowledge,
currently threatened against the Company, any of its Subsidiaries or any of
their respective officers, directors or employees nor, to the Company’s
knowledge, is there any basis for the foregoing. Neither the Company, nor its
Subsidiaries, nor, to the Company’s knowledge, any of their respective officers,
directors or employees, is a party or is named as subject to the provisions of
any order, writ, injunction, judgment or decree of any court or Governmental
Entity. The foregoing includes, without limitation, actions, suits, proceedings
or investigations pending or threatened in writing (or any basis therefor known
to the Company) involving the prior employment of any of the Company’s or its
Subsidiaries’ respective employees, their services provided in connection with
the Company’s or its Subsidiaries’ respective business, or any Intellectual
Property allegedly proprietary to any of their former employers or consultants,
or their obligations under any agreements with prior employers.

 

3.8           Intellectual Property.

 

(a)          Section 3.8(a) of the Schedule of Exceptions sets forth all (i)
patents and other registrations for Intellectual Property owned by the Company
or any of its Subsidiaries and all applications therefor filed by the Company or
any of its Subsidiaries; and (ii) material Software owned by the Company or any
of its Subsidiaries. The material Intellectual Property owned by the Company and
its Subsidiaries is valid, enforceable and subsisting. To the Company’s
knowledge, each of the Company and its Subsidiaries owns or possesses sufficient
legal rights (pursuant to a written agreement) to all patents that are used in
or necessary for the conduct by the Company of and by each of its Subsidiaries
of their respective current and/or presently contemplated business. Each of the
Company and its Subsidiaries owns or possesses sufficient legal rights (pursuant
to a written agreement) to all such other Intellectual Property that is used in
or necessary for the conduct by the Company of and by each of its Subsidiaries
of their respective current and/or presently contemplated business. There are no
outstanding options, licenses, agreements, claims, encumbrances, liens or
adverse or shared ownership interests or claims of any kind relating to the
foregoing, nor is the Company or any of its Subsidiaries bound by or a party to
any options, licenses or agreements of any kind with respect to the Intellectual
Property of any other Person, except as may be entered into by the Company or
any of its Subsidiaries in the course of its normal business consistent with
past practice;

 



-8-

 

 

EXECUTION VERSION

 

(b)          No product or services marketed or sold (or proposed to be marketed
or sold), or the conduct of the business, by the Company or any of its
Subsidiaries violates or will violate any license or infringes, misappropriates,
or otherwise violates or will infringe, misappropriate, or otherwise violate any
Intellectual Property of any other Person. Neither the Company, nor any of its
Subsidiaries, has received any communications alleging that the Company or any
of its Subsidiaries has infringed, misappropriated, or otherwise violated or, by
conducting its business, would infringe, misappropriate, or otherwise violate
any of the Intellectual Property of any other Person. To the Company’s
knowledge, no other Person is infringing, misappropriating or otherwise
violating the Intellectual Property owned by the Company or any of its
Subsidiaries;

 

(c)          The Company and each of its Subsidiaries has obtained and possesses
valid licenses to use all of the software programs present on the computers and
other Software-enabled electronic devices that each owns or leases or that each
has otherwise provided to its employees for their use in connection with the
Company’s or its Subsidiaries’ respective business.

 

(d)          To the Company’s knowledge, it will not be necessary to use any
inventions of any of the Company’s or any of its Subsidiaries’ employees or
consultants (or Persons the Company or any of its Subsidiaries currently intends
to hire) made prior to their employment by the Company or any of its
Subsidiaries, as applicable. Each current and former employee and consultant of
Company and each Subsidiary of the Company has assigned to the Company or a
Subsidiary of the Company all Intellectual Property rights he or she owns that
are related to the Company’s or such Subsidiary’s respective business as now
conducted and as presently proposed to be conducted;

 

(e)          No source code for any material Software owned by the Company or
any Subsidiary of the Company has been delivered, licensed, or made available to
any escrow agent or other person who or entity that is not, as of the date of
this Agreement, an employee or independent contractor of the Company or any
Subsidiary of the Company;

 

(f)          The conduct of the Company’s and each of its Subsidiaries’
respective business and the collection, use, disclosure, storage, security and
dissemination of personally identifiable information in connection therewith
have not violated, and the Company and the Subsidiaries of the Company have not
violated, in any material respect, and the Company and the Subsidiaries of the
Company have complied at all times in all material respects with, any (i)
applicable Laws; (ii) of the Company’s or its Subsidiaries’, as applicable,
posted rules, policies or procedures relating to data protection or privacy; and
(iii) agreements or other arrangements into which the Company or a Subsidiary of
the Company, as applicable, has entered or is otherwise bound relating to data
protection or privacy. No written claim has been made and there is no proceeding
pending or, to the knowledge of the Company, threatened against the Company or a
Subsidiary of the Company alleging a violation of any of the foregoing. With
respect to the Company’s and its Subsidiaries’ systems and the data stored
therein, in the past three (3) years, there has been no unauthorized access to
or other misuse of such systems or data that gave rise to any damages or
liability and neither the Company nor any Subsidiary has received written notice
alleging, or been required by applicable Law to notify any Person of, any such
unauthorized access or other misuse;

 

-9-

 

  

EXECUTION VERSION

 

(g)          Neither the execution or delivery of this Agreement, nor the
carrying on of the Company’s or its Subsidiaries’ respective business by the
employees of the Company or a Subsidiary of the Company, as applicable, nor the
conduct of the Company’s business or a Subsidiary’s business, as applicable, as
proposed, will, to the Company’s knowledge, (i) conflict with or result in a
breach of the terms, conditions, or provisions of, or constitute a default
under, any contract, covenant or instrument under which the Company or a
Subsidiary of the Company is now obligated; or (ii) impair any right, title or
interest of the Company or a Subsidiary of the Company in any Intellectual
Property owned by the Company or any of its Subsidiaries; and

 

(h)          The Company and each of its Subsidiaries is in compliance with all
agreements applicable to any open source, copy left or community source code
that the Company or a Subsidiary of the Company incorporates, combines or
distributes with any of its products distributed to its respective customers,
including but not limited to any GNU or GPL libraries or code.

 

3.9           Compliance with Other Instruments. The Company and each Subsidiary
of the Company is not in violation, breach or default (with or without notice
the passage of time, giving notice or both) (a) in the case of the Company, of
any provisions of its Charter or Bylaws, or in the case of any Subsidiary of the
Company, its governing documents, or (b) of any instrument, judgment, order,
writ, or decree, or under any note, indenture, mortgage, lease, agreement,
contract, franchise, permit, license or purchase order (including any Material
Contracts) to which it is a party or by which it is bound or of any Law
applicable to the Company or a Subsidiary of the Company, as applicable, except
in the case of clause (b) the violation, breach or default of which would not be
material to the Company and its Subsidiaries, taken as a whole. The execution,
delivery and performance of this Agreement and the other Transaction Agreements
and the consummation of the transactions contemplated hereby or thereby will not
(i) after effecting the contemplated amendment of the Charter set forth in the
Subordination and Voting Agreement, conflict with or result in any breach,
violation or default of any provision of the Company’s Charter, the Certificate
of Designation for the Series C Preferred Stock or Bylaws or any governing
documents of any Subsidiary of the Company, (ii) result in any breach, violation
or be in conflict with or cause the acceleration or loss of rights under, or
constitute (with or without the passage of time, giving of notice or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under any such provision, instrument, judgment, order, writ, decree, contract
note, indenture, mortgage, lease, franchise, permit, license or purchase order,
(iii) violate any Laws applicable to the Company, any Subsidiary of the Company
or any of their respective properties or assets or (iv) result in the creation
of any lien, charge or encumbrance upon any assets of the Company or its
Subsidiaries or the suspension, revocation, forfeiture or nonrenewal of any
material permit or license applicable to the Company or any of its Subsidiaries.

 

3.10         Agreements; Actions.

 

(a)          Except as set forth on Section 3.10 of the Schedule of Exceptions,
other than (i) employee benefits generally made available to all employees, (ii)
director and officer indemnification agreements properly entered into by the
Company, and (iii) the purchase of shares of the Company’s Common Stock and the
issuance of options to purchase shares of the Company’s Common Stock, in each
instance, approved by the Board of Directors, there are no agreements,
understandings or proposed transactions by the Company or any of its
Subsidiaries, on the one hand, and any of their respective officers, employees,
directors, Affiliates, or any Affiliate thereof, on the other hand.

 

-10-

 

  

EXECUTION VERSION

 

(b)          Except for the Transaction Agreements, and those agreements listed
in Section 3.10(b) of the Schedule of Exceptions, the Company and each of its
Subsidiaries are not party to or bound by any agreements, understandings,
instruments, contracts or proposed transactions: (i) involving obligations or
liabilities (contingent or otherwise) of the Company or any of its Subsidiaries
in excess of $200,000, (ii) involving the license of any Intellectual Property
to or from the Company or any of its Subsidiaries or any restriction on the use
or ownership of any Intellectual Property (other than licenses for off-the-shelf
software and other agreements entered into by the Company or any of its
Subsidiaries in the ordinary course of business consistent with past practice)
or the development of any Intellectual Property, (iii) involving the grant of
rights to manufacture, produce, assemble, license, market, or sell its products
to any other Person, (iv) that constitute a collective bargaining agreement or
other contract with any labor organization or similar employee representative,
or involves any employee benefit, (v) that restricts in any material respect the
conduct of business by the Company or any of its Subsidiaries or their ability
to compete in any line of business or with any Person in any geographical area;
(vi) that is a contract with any officer, individual employee or independent
contractor on a full time, part time, consulting or other basis other than any
“at-will” contract that may be terminated by the Company upon thirty (30) days
or less advance notice), including contracts with respect to employment,
severance, separation, change in control, retention or similar arrangements for
the provision of services to the Company or a Subsidiary of the Company on a
full or part time basis; (vii) that involves any joint venture, legal
partnership or similar arrangement; (viii) that provides any customer of the
Company or a Subsidiary of the Company with pricing discounts or benefits that
change based on the pricing, discounts and benefits offered to other customers,
including contracts containing “most favored nation” provisions; or (ix) any
other agreement, understanding, instrument, contract or proposed transaction
that is otherwise material to the Company and its Subsidiaries, taken as a
whole. The agreements listed or required to be listed under Section 3.10(b) of
the Schedule of Exceptions, together with the agreements between the Company and
the Top Customers, are referred to as the “Material Contracts” and each referred
to as a “Material Contract.” The Company has made available to the Lead Investor
a true and complete copy of each Material Contract prior to the date hereof.

 

(c)          Each of the Material Contracts constitutes a valid, legal and
binding obligation of the Company or a Subsidiary of the Company, as applicable
and, to the knowledge of the Company, each other party thereto, enforceable in
accordance with its terms, subject to the Enforceability Exceptions. Each of the
Material Contracts is in full force and effect, and will be in full force and
effect upon the consummation of the transactions contemplated hereby, and the
Company or a Subsidiary of the Company, as applicable, is entitled to all its
respective benefits, rights and privileges under each such Material Contract in
accordance with its terms. Since January 1, 2013, the Company or a Subsidiary of
the Company has not received written notice of any material breach by the
Company or any of its Subsidiaries under any such Material Contract or of the
cancellation, amendment or termination of any such Material Contract.

 

(d)          Except as set forth on Schedule 3.10(d), the Company and its
Subsidiaries have not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed, (iii) except as set
forth on Schedule 3.10(d) of the Schedule of Exceptions, incurred any other
liabilities (or any guarantee or other contingent liability with respect to the
foregoing), except accounts payable in the ordinary course of business
consistent with past practices and not older than 90 days, (iv) except as set
forth on Schedule 3.10(d) of the Schedule of Exceptions, made any loans or
advances to any Person, other than ordinary advances to employees of the Company
or its Subsidiaries for travel expenses, or (v) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business consistent with past practices.

 

-11-

 

  

EXECUTION VERSION

 

(e)          The Company is not currently, and has not previously been, in
breach, violation or in conflict with and no act, occurrence, event or omission
has caused, or may be reasonably expected to cause (with or without the passage
of time, giving of notice or both) the acceleration or loss of rights under, or
constituted, or may be reasonably expected to constitute (with or without the
passage of time, giving of notice or both) a default under any of the agreements
listed on Section 3.10(b) of the Schedule of Exceptions.

 

3.11         Disclosure. No representation or warranty of the Company contained
in this Agreement and the exhibits attached hereto or any certificate furnished
or to be furnished to the Investor at any Closing (when read together) contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. It is
understood that this representation is qualified by the fact that the Company
has not delivered to the Investor, and has not been requested to deliver, a
private placement or similar memorandum or any “Risk Factors” or “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” of the
type typically contained therein.

 

3.12         No Conflict of Interest. Except as set forth on Section 3.12 of the
Schedules of Exceptions, the Company and its Subsidiaries are not indebted,
directly or indirectly, to any of their respective holders of capital stock,
officers, directors employees or to their respective immediate family members in
any amount whatsoever other than in connection with expenses or advances of
expenses incurred in the ordinary course of business consistent with past
practice or relocation expenses of employees (which are not material in amount).
None of the Company’s or any of its Subsidiaries’ respective stockholders,
officers, employees or directors, or any of their respective Immediate Family
Members, are, directly or indirectly, indebted to the Company or a Subsidiary of
the Company or, to the Company’s knowledge, have any direct or indirect
ownership interest or other material interest in any Person with which the
Company or a Subsidiary of the Company is affiliated or with which the Company
or a Subsidiary of the Company has a business relationship, or any Person that
competes with the Company or a Subsidiary of the Company except that the
officers, directors and/or holders of capital stock of the Company may own stock
in (but not in an amount exceeding two percent of the outstanding capital stock
of) any publicly traded company that may compete with the Company. None of the
Company’s holders of capital stock, officers, employees or directors or, to the
knowledge of the Company, any of their respective Immediate Family Members,
directly or indirectly, (a) has a material interest in any contract with the
Company or a Subsidiary of the Company or (b) has any material interest in any
property or assets used by the Company or a Subsidiary of the Company or in
connection with their respective businesses. None of the Company and its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any Person.

 

3.13         Voting Rights. To the Company’s knowledge, except as contemplated
in the Stockholders Agreement, no holder of capital stock of the Company or any
Subsidiary of the Company has entered into any agreements with respect to the
voting of capital shares of the Company.

 

3.14         Title to Property and Assets.

 

(a)          Except as set forth on Section 3.14 of the Schedule of Exceptions,
the Company and each Subsidiary of the Company owns or leases its respective
property and assets, as applicable, free and clear of all mortgages, deeds of
trust, liens, loans and encumbrances, except for statutory liens for the payment
of current taxes that are not yet delinquent and encumbrances and liens that
arise in the ordinary course of business consistent with past practices and do
not impair the Company’s or such Subsidiary’s ownership or use of such property
or assets in any material respect.

 

-12-

 

  

EXECUTION VERSION

 

(b)          With respect to the property and assets it leases, the Company and
each Subsidiary of the Company is in compliance in all material respects with
such leases and, to its knowledge, holds a valid leasehold interest free of any
liens, claims or encumbrances other than to the lessors of such property or
assets. With respect to each of the Company’s and its Subsidiaries’ respective
leases for real property: (i) such lease is legal, valid, binding, enforceable
and in full force and effect; (ii) no event has occurred or circumstance exists
which, with the delivery of notice, the passage of time or both, would
constitute a breach or default, or permit the termination, modification or
acceleration of any payment under such lease; and (iii) the Company or a
Subsidiary of the Company, as applicable, has not collaterally assigned or
granted any other security interest in such lease or any interest therein.

 

(c)          None of the Company and its Subsidiaries own any real property.

 

3.15         SEC Documents, Financial Statements. The Company has filed on a
timely basis all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including material filed pursuant to Section 13(a) or 15(d) (the “SEC
Documents”). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act or the Exchange
Act as the case may be and the rules and regulations of the SEC promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

 

3.16         Employee Benefit Plans. Section 3.16 of the Schedule of Exceptions
sets forth a complete and correct list of each “employee benefit plan” (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), and each other material benefit or compensation plan,
program, policy, arrangement, agreement, or contract that is maintained,
established or sponsored by the Company or any of its Subsidiaries, or in or to
which the Company or any of its Subsidiaries participates or contributes, or
with respect to which the Company or any of its Subsidiaries has any material
current or contingent liability or obligation (each, an “Employee Benefit
Plan”). Each Employee Benefit Plan has been maintained, funded and administered
in compliance in all material respects with its terms and applicable Laws. Each
Employee Benefit Plan that is intended to meet the requirements of a “qualified
plan” under Section 401(a) of the Code is so qualified and has received a
current favorable determination letter from the Internal Revenue Service.
Neither the Company nor any of its Subsidiaries has any current or contingent
liability or obligation (i) under or with respect to a “defined benefit plan”
(as such term is defined in Section 3(35) of ERISA) or any other plan that is or
was subject to Section 412 of the Code or Title IV of ERISA or a “multiemployer
plan” (as defined in Section 3(37) of ERISA), (ii) by reason of at any time
being treated as a single employer under Section 414 of the Code with any other
person or entity, or (iii) with respect to the provision of post-retirement or
post-termination medical, health, or life insurance or other welfare-type
benefits for any current or former service provider (other than as required by
Section 4980B of the Code).

 

-13-

 

 

EXECUTION VERSION

 

3.17         Insurance. Section 3.17 of the Schedule of Exceptions contains a
complete and accurate list of all insurance policies (specifying the insurer,
the amount of the coverage, the type of insurance, the policy number and the
effective and expiration dates) currently owned or held by or on behalf of, or
providing insurance coverage to the Company, any Subsidiaries of the Company or
the respective businesses and any assets relating thereto. The insurance
coverage of the Company and each Subsidiary of the Company (a) is on such terms,
(b) covers such categories of risk, (c) contains such deductibles and
retentions, and (d) is in such amounts, in each case, as is adequate and
suitable for the assets and operations of each of the Company and its
Subsidiaries, as is customary for a company of a similar size engaged in a
similar line of business. All such policies of insurance are in full force and
effect and the Company or a Subsidiary of the Company, as applicable, is not in
default, as to the payment of premiums, under the terms of any such policy, and,
except as set forth on Section 3.17 of the Schedule of Exceptions, no notice of
cancellation or termination has been received with respect to any such policy.
There is no material claim made and pending under any such policies as to which
coverage has been questioned, denied or disputed or for which the underwriter of
such policy has reserved their rights. The Company has made available to the
Investor as of the date hereof a true and complete copy of each insurance policy
referred to in Schedule 3.17. Each claim for which insurance coverage is
available has been timely and properly submitted to the carrier/underwriter of
the policy for which coverage is available.

 

3.18         Labor Agreements and Actions; Employment Matters.

 

(a)          Neither the Company, nor a Subsidiary of the Company, is bound by
or subject to (and none of their respective assets or properties is bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor organization, and no labor organization has requested
or, to the Company’s knowledge, has sought to represent any of their respective
employees, representatives or agents. There is and has been no strike or other
material labor dispute involving the Company or a Subsidiary of the Company
pending, or to the Company’s knowledge threatened, nor is the Company aware of
any labor organization activity involving its or its Subsidiaries’ employees.

 

(b)          The employment of each officer and employee of the Company and its
Subsidiaries is terminable at the will of the Company or the Subsidiary of the
Company, as applicable. Except as disclosed in Section 3.18 of the Schedule of
Exceptions, neither the Company, nor a Subsidiary of the Company, is a party to
any agreements with past or present employees, agents or independent contractors
in connection with the business of the Company or any of its Subsidiaries.
Except as disclosed in Section 3.18 of the Schedules of Exceptions, there are no
written contracts of employment entered into with any employees of the Company
or any of its Subsidiaries or any oral contracts of employment which are not
terminable on the giving of reasonable notice in accordance with applicable
Laws.

 

(c)          Except as would not result in material liability for the Company or
any Subsidiary of the Company, neither the Company, nor any of its Subsidiaries:
(i) is liable for any arrears of wages, overtime, commissions, or other
compensation or for any penalty related to any such arrearage, (ii) has
liability with respect to any misclassification of any employee currently or
formerly classified as exempt for purposes of overtime payment. No claims for
discrimination, sexual or other harassment, or retaliation are pending or, to
the Company’s knowledge, threatened, nor is the Company aware that there is any
basis for such a claim.

 

(d)          Except as set forth in Section 3.18(d) of the Schedule of
Exceptions, neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Company to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (iv) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code; or (v) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code.

 

-14-

 

  

EXECUTION VERSION

 

3.19         Tax Returns and Payments. There are no federal, state, local or
foreign taxes due and payable by the Company or a Subsidiary of the Company
which have not been timely paid. There are no accrued and unpaid federal, state,
local or foreign taxes of the Company or a Subsidiary of the Company which are
due, whether or not assessed or disputed. There have been no examinations or
audits of any tax returns or reports by any Governmental Entity. The Company and
its Subsidiaries have each duly and timely filed all federal, state, local and
foreign tax returns required to have been filed by it and all such tax returns
are correct and complete in all respects. Neither the Company, nor any of its
Subsidiaries, has granted a waiver of applicable statutes of limitations with
respect to taxes for any year. Except as set forth on Section 3.19 of the
Schedule of Exceptions: (a) neither the Company, nor a Subsidiary of the
Company, has consented to extend the time, or is the beneficiary of any
extension of time, in which any tax may be assessed or collected by any taxing
authority; (b) no claim has been made by any taxing authority in a jurisdiction
where the Company and its Subsidiaries do not file Tax Returns that any such
Person is or may be subject to taxation by that jurisdiction; (c) neither the
Company, nor any of its Subsidiaries, has been a member of any affiliated,
combined, consolidated or unitary tax group other than a group the common parent
of which is the Company; (d) each of Company and its Subsidiaries has complied
in all material respects with all applicable rules and regulations relating to
the withholding of taxes; (e) neither the Company, nor any of its Subsidiaries,
is a party to or bound by any contract the principal purpose of which relates to
the sharing or allocation of taxes; (f) neither the Company, nor any Subsidiary
of the Company, (i) has participated in any “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b), (ii) has distributed stock
of another Person, or has had its stock distributed by another Person, in the
past two (2) years in a transaction that was purported or intended to be
governed in whole or in part by Section 355 of the Code, or (iii) has any actual
liability for taxes of another Person under Treasury Regulation Section 1.1502-6
(or any similar provision of tax Law), as a transferee or successor or by
contract (other than any contract the principal purpose of which does not relate
to taxes); and (g) the Company is, and at all times since January 1, 2011 has
been, properly classified in the manner set forth on Section 3.19 of the
Schedule of Exceptions for U.S. federal income tax purposes.

 

3.20         Confidential Information and Invention Assignment Agreements. Each
present and former employee, consultant and officer of the Company and its
Subsidiaries has executed an agreement with the Company regarding
confidentiality and proprietary information substantially in the form provided
to the Investor as of the date hereof. The Company is not aware that any of its
current or former employees, officers or consultants is in violation thereof,
and the Company will use its best efforts to prevent any such violation. Except
as set forth on Section 3.20 of the Schedule of Exceptions, no present or former
employee, consultant or officer of the Company or any of its Subsidiaries has
excluded works or inventions from his or her assignment of inventions pursuant
to any such agreement.

 

3.21         Permits. The Company and each of its Subsidiaries have all material
franchises, permits, licenses and any similar authority necessary for the
conduct of their respective businesses. Neither the Company, nor a Subsidiary of
the Company, is in default in any material respect under any of such franchises,
permits, licenses or other similar authority necessary for the conduct of its
business.

 

3.22         Corporate Documents. As of the Initial Closing, the Charter shall
be in the form attached hereto as Exhibit G. A true and complete copy of the
governing documents and the minute books of the Company and its Subsidiaries
have been provided prior to the date hereof to the Investor’s counsel and
contains minutes of all meetings of directors and holders of capital stock and
all actions by written consent without a meeting by the directors and holders of
capital stock since the date of incorporation and reflects all actions by the
directors (and any committee of directors) and holders of capital stock with
respect to all transactions referred to in such minutes accurately in all
material respects.

  

-15-

 

 

EXECUTION VERSION

 

3.23         83(b) Elections. To the Company’s knowledge, all elections and
notices under Section 83(b) of the Code have been timely filed by all
individuals who have purchased shares of the Company’s Common Stock.

 

3.24         Real Property Holding Corporation. The Company is not a “United
States real property holding corporation” within the meaning of the Code and any
applicable regulations promulgated thereunder.

 

3.25         No “Bad Actor” Disqualification. The Company has exercised
reasonable care, in accordance with SEC rules and guidance, to determine whether
any Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1) of the Securities Act or any
proceeding or event that could result in any such disqualifying event
(“Disqualification Events”). The Company has not and, to the Company’s
knowledge, no Covered Person is subject to a Disqualification Event that would
either require disclosure under the provisions of Rule 506(e) of the Securities
Act or result in a disqualification under Rule 506(d)(1) of any such Person’s
use of the Rule 506 exemption. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Covered Persons” are those persons specified in Rule 506(d)(1)
under the Securities Act, including the Company; any predecessor or Affiliate of
the Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Shares; and any Person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.

 

3.26         Customers. Section 3.26 of the Schedule of Exceptions sets forth
the three most significant customer relationships of the Company and its
Subsidiaries based on business prospects (the “Top Customers”), taken as a
whole. To the knowledge of the Company, the Company or a Subsidiary of the
Company, as applicable, has a good commercial working relationship with each Top
Customer. No Top Customer has cancelled, modified or otherwise terminated, or,
to the knowledge of the Company, threatened to cancel, modify or otherwise
terminate, its relationship with the Company or a Subsidiary of the Company.

 

3.27         Anti-Bribery Compliance. Neither the Company, nor a Subsidiary of
the Company, has, nor any of their respective directors, officers, employees, or
agents acting at the direction of any of the Company or a Subsidiary of the
Company, as applicable, provided, offered, gifted or promised, directly or
indirectly, anything of value to any Government Official, political party or
candidate for government office, nor provided or promised anything of value to
any other Person while knowing that all or a portion of that thing of value
would or will be offered, given, or promised, directly or indirectly, to any
Government Official, political party or candidate for government office, for the
purpose of:

  

-16-

 

  

EXECUTION VERSION

 

(a)          influencing any act or decision of such official, party or
candidate in his or her official capacity, inducing such official, party or
candidate to do or omit to do any act in violation of their lawful duty, or
securing any improper advantage for the benefit of the Company or any of its
Subsidiaries; or

 

(b)          inducing such official, party or candidate to use his or her
influence with his or her government or instrumentality to affect or influence
any act or decision of such government or instrumentality, in order to assist
the Company or a Subsidiary of the Company in obtaining or retaining business
for or with, or directing business to, any Person.

 

3.28         Brokers or Finders. Neither the Company, nor a Subsidiary of the
Company, has engaged any brokers, finders or agents, and neither the Company nor
any other Investor has, nor will, incur, directly or indirectly, as a result of
any action taken by the Company, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with the Agreement or
the Transaction Agreements.

 

3.29         Equipment, Fixtures, etc. Except as set forth in Section 3.29 of
the Schedule of Exceptions, all facilities, machinery, equipment, fixtures,
vehicles and other properties owned, leased or used by the Company are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.

 

4.          Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that the following representations and
warranties are true and complete as of the date hereof and as of the date of
each applicable Closing:

 

4.1           Authorization. The Investor has full power and authority to enter
into the Transaction Agreements to which it is a party. The Transaction
Agreements to which it is a party, when executed and delivered by the Investor,
will constitute valid and legally binding obligations of the Investor,
enforceable in accordance with their terms, except as limited by the
Enforceability Exceptions.

 

4.2           Purchase Entirely for Own Account. This Agreement is made with the
Investor in reliance upon the Investor’s representation to the Company, which by
the Investor’s execution of this Agreement the Investor hereby confirms, that
the Securities to be acquired by the Investor will be acquired for investment
for the Investor’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third person, with respect to any of the
Securities (other than the Transaction Agreements).

 

4.3           Disclosure of Information. The Investor has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Stock with the Company’s management and has
had an opportunity to review the Company’s facilities. The Investor believes
that it has received all the information the Investor considers necessary or
appropriate for deciding whether to purchase the Securities. The Investor
acknowledges that any business plans prepared by the Company have been, and
continue to be, subject to change and that any projections included in such
business plans or otherwise are necessarily speculative in nature, and it can be
expected that some or all of the assumptions underlying the projections will not
materialize or will vary significantly from actual results. The foregoing,
however, does not limit or modify the representations or warranties of the
Company in Section 3 of this Agreement or the representations or warranties in
the Transaction Agreements or the right of the Investor to rely thereon.

 

-17-

 

  

EXECUTION VERSION

 

4.4           Restricted Securities. The Investor understands that the
Securities have not been, and may not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein. The Investor understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.

 

4.5           Legends. The Investor understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends:

 

(a)          “THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH
SHARES MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR A VALID EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SAID ACT.”

 

(b)          Any legend set forth in or required by the other Transaction
Agreements.

 

(c)          Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.

 

4.6           Brokers or Finders. The Investor has not engaged any brokers,
finders or agents, and neither the Company nor any other Investor has, nor will,
incur, directly or indirectly, as a result of any action taken by the Investor,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement.

 

5.          Conditions of the Investor’s Obligations at Closing.

 

5.1           Conditions of the Investor’s Obligations at Initial Closing. The
obligations of the Investor to the Company under this Agreement are subject to
the fulfillment, at or before the Initial Closing, of each of the following
conditions, unless otherwise waived:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects on and as of the Initial Closing.

 

(b)          Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it at or before the
Initial Closing.

 

(c)          No Material Adverse Effect. No event, fact, occurrence, omission or
development shall have occurred since the date of this Agreement that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

 

(d)          Qualifications. All authorizations, approvals or permits, if any,
of any Governmental Entity required in connection with the lawful issuance and
sale of the Securities pursuant to this Agreement shall be obtained and
effective as of the Initial Closing.

 

-18-

 

  

EXECUTION VERSION

 

(e)          Opinion of Company Counsel. The Investor shall have received from
counsel for the Company, an opinion, dated as of the Initial Closing, in
substantially the form of Exhibit D.

 

(f)          Investors’ Rights Agreement. The Company and the Investor shall
have executed and delivered the Investors’ Rights Agreement.

 

(g)          Stockholders Agreement. The Company, the Designated Holders and the
Investor shall have executed and delivered the Stockholders Agreement.

 

(h)          Secondary Share Stock Purchase Agreement. The Selling Stockholders
and the Investor shall have executed and delivered the Secondary Share Stock
Purchase Agreement, the Secondary Shares specified in Section 2.1(a) of this
Agreement shall have been sold and delivered by the Selling Stockholders to the
Investor and the remaining Secondary Shares shall have been delivered into
escrow by the Selling Stockholders in accordance with the terms and provisions
of the Secondary Share Stock Purchase Agreement.

 

(i)          Certificate of Designation. The Company shall have filed the
Certificate of Designation for the Series C Preferred Stock with the Secretary
of State of Delaware at or prior to the Initial Closing, which shall continue to
be in full force and effect as of the Initial Closing, and delivered evidence to
the reasonable satisfaction of the Lead Investor to the foregoing.

 

(j)          Board of Directors. As of the Initial Closing, the Company’s Board
of Directors shall be comprised of John Huemoeller and John Zotos as the
directors to be appointed by the holders of the Series A-1 Convertible Preferred
Stock, Series B Convertible Preferred Stock and Common Stock voting together as
a single class, and Ivan Persiyanov, holding two votes individually in
accordance with Section 141(d) of the Delaware General Corporation Law and the
Certificate of Designation, as the director appointed by the holders of Series C
Preferred Stock (the “Series C Director”).

 

(k)          Indemnification Agreement. The Company shall have executed and
delivered to each Series C Director an indemnification agreement in the form of
Exhibit E attached hereto (the “Director Indemnification Agreement”).

 

(l)          Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Investor at the Initial Closing a certificate certifying (a)
the Charter (including the Certificate of Designation for the Series C Preferred
Stock), (b) the Bylaws of the Company, (c) resolutions of the Board of Directors
of the Company approving the Transaction Agreements and the transactions
contemplated hereby and thereby, and (d) consent of the stockholders of the
Company approving the Certificate of Designation for the Series C Preferred
Stock and, as applicable, the Transaction Agreements and the transactions
contemplated hereby and thereby.

 

(m)          Officer’s Certificate. An authorized officer of the Company shall
have delivered to the Investor at the Initial Closing a certificate certifying
that the conditions specified in Sections 5.1(a), (b) and (c) have been
satisfied by the Company.

 

(n)          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Initial Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Investor, and the Investor (or its counsel) shall have received
all such counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

-19-

 

  

EXECUTION VERSION

 

(o)          Bylaws. The Company shall have amended and restated the Bylaws of
the Company to be in the form of Exhibit F.

 

(p)          Consents and Waivers.  The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated to be consummated at the Initial Closing by the
Transaction Agreements.

 

(q)          Subordination and Voting Agreement.  The Company and the sole
holder of the Series B Convertible Preferred Stock shall have executed and
delivered the Subordination and Voting Agreement.

 

(r)          Side Agreement. The Investor, Alexander Lustig and Vladimir Skigin
shall have executed and delivered the Side Agreement.

 

5.2           Conditions of the Investor’s Obligations at the Second Closing.
The obligations of the Investor to the Company under this Agreement are subject
to the fulfillment, at or before the Second Closing, of each of the following
conditions, unless otherwise waived:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects on and as of the Closing as may be modified solely with respect to
events occurring after the Initial Closing by an amended or supplemented
Schedule of Exceptions delivered to the Investor three (3) days prior to the
Closing (provided that the delivery of such amended or supplemented Schedule of
Exceptions shall in no way affect, limit or qualify the representations or
warranties of the Company made prior to the date of such Closing) (except for
the representations and warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 3.5
and 3.28, which shall be true and correct in all respects on and as of each
Closing and are not subject to modification by the amended or supplemented
Schedule of Exceptions).

 

(b)          Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it at or before the
Closing.

 

(c)          Oil Field Acquisition. The Company shall have identified an oil
field to be acquired by the Company or its Subsidiaries for the deployment of
the Company’s technology and shall have entered into definitive agreements
(contingent on the Second Closing) for the acquisition of such oil field, each
to the satisfaction of the Investor in its sole discretion.

 

(d)          No Material Adverse Effect. No event, occurrence, omission or
development shall have occurred since the date of the Initial Closing that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

 

(e)          Officer’s Certificate. An authorized officer of the Company shall
have delivered to the Investor at the Closing a certificate certifying that the
conditions specified in Sections 5.2(a), (b) and (d) have been satisfied by the
Company.

 

(f)          Qualifications. All authorizations, approvals or permits, if any,
of any Governmental Entity required in connection with the lawful issuance and
sale of the Securities pursuant to this Agreement shall be obtained and
effective as of the Closing.

 

-20-

 

  

EXECUTION VERSION

 

(g)          Secondary Shares. The Secondary Shares specified in Section 2.1(b)
of this Agreement shall have been sold and delivered by the Selling Stockholders
to the Investor in accordance with the Secondary Share Stock Purchase Agreement.

 

5.3           Conditions of the Investor’s Obligations at each Optional Closing.
Unless otherwise waived, the obligations of the Investor to the Company under
this Agreement are subject to the fulfillment, at or before each Optional
Closing, of each of the conditions specified in Sections 5.2(a), 5.2(b), 5.2(d),
5.2(e), 5.2(f) and 5.2(h), and the pro rata portion of the Secondary Shares
specified in Section 2.1(c) of this Agreement shall have been sold and delivered
by the Selling Stockholders to the Investor in accordance with the Secondary
Share Stock Purchase Agreement.

 

6.          Conditions of the Company’s Obligations at Closing. The obligations
of the Company to the Investor under this Agreement are subject to the
fulfillment, at or before each Closing, of each of the following conditions,
unless otherwise waived:

 

6.1           Representations and Warranties. The representations and warranties
of the Investor contained in Section 4 shall be true and correct in all material
respects on and as of the Closing.

6.2           Performance. All covenants, agreements and conditions contained in
this Agreement to be performed by the Investor at or prior to the Closing shall
have been performed or complied with in all material respects.

 

6.3           Qualifications. All authorizations, approvals or permits, if any,
of any Governmental Entity required in connection with the lawful issuance and
sale of the Stock pursuant to this Agreement shall be obtained and effective as
of the Closing.

 

7.          Miscellaneous

 

7.1           Amendments and Waivers. Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Agreement and
signed by (i) the Investor and (ii) the Company. Any such amendment, waiver,
discharge or termination effected in accordance with this paragraph shall be
binding upon the Investor and each transferee of the Securities, each future
holder of all such Securities, and the Company.

 

7.2           Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or electronic mail or
otherwise delivered by hand, messenger or courier service addressed to the
Person’s address, facsimile number or electronic mail address as follows:

 

(a) if to the Company: [NTD: notice address to be provided.]     (b) if to the
Investor:   Meritservus Secretaries Limited   Attn: Ervington Investments
Limited   Eftapaton Court, 256 Makarios Avenue   CY-3105 Limassol, Cyprus      
With a copy to:

 

-21-

 

  

EXECUTION VERSION

 

  Attn: Mike Danaher   Wilson Sonsini Goodrich & Rosati   650 Page Mill Road  
Palo Alto, CA 94304

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

7.3           Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

 

7.4           Successors and Assigns. This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Company without the prior written consent of the Investor.
Any attempt by the Company without such permission to assign, transfer, delegate
or sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto. Notwithstanding anything herein to the contrary, the Investor
may assign its rights and obligations hereunder to any Affiliate of the
Investor, and upon such assignment, such Affiliate will be deemed the “Investor”
for all purposes hereunder.

 

7.5           Entire Agreement. This Agreement, and the documents referred to
herein (including the Certificate of Designation for the Series C Preferred
Stock), constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof. No party hereto shall be liable or
bound to any other party in any manner with regard to the subjects hereof or
thereof by any warranties, representations or covenants except as specifically
set forth herein.

 

7.6           Delays or Omissions. Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

7.7           Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

 



-22-

 

 

EXECUTION VERSION

 

7.8           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.

 

7.9           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

 

7.10         Electronic Execution and Delivery. A facsimile, telecopy, PDF,
email or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile, telecopy, PDF, email or other reproduction
hereof.

 

7.11         Jurisdiction; Venue. Each of the parties hereby submits and
consents irrevocably to the exclusive jurisdiction of the courts of the State of
Delaware and the United States District Court for the District of Delaware for
the interpretation and enforcement of the provisions of this Agreement. Each of
the parties also agrees that the jurisdiction over the person of such parties
and the subject matter of such dispute shall be effected by the mailing of
process or other papers in connection with any such action in the manner
provided for in Section 7.2 or in such other manner as may be lawful, and that
service in such manner shall constitute valid and sufficient service of process.

 

7.12         Survival; Nature of Investor’s Obligations. Unless otherwise set
forth in this Agreement, the warranties, representations and covenants of the
Company and the Investor contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation or knowledge of the subject matter
thereof made by or on behalf of the Investor or the Company. The Company agrees
to indemnify and hold harmless the Investor and its affiliates from and against
all losses, liabilities, costs and expenses, including attorneys’ fees and
disbursements, arising from or relating to: (a) any inaccuracy in or breach of
any of the representations and warranties of the Company contained in this
Agreement or any document to be delivered in accordance with the terms of this
Agreement, or (b) the liabilities of the Company’s former subsidiary Crystal
Magic, Inc., or Crystal Magic Inc.’s past, present or future owners.

 

7.13         Efforts to Consummate. Each party hereto agrees to execute and
deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement (including the satisfaction, but not waiver, of
the closing conditions set forth in Section 5 and Section 6).

 

-23-

 

  

EXECUTION VERSION

  

7.14         Expenses. The Company and the Investor shall each pay their own
expenses in connection with the transactions contemplated by this Agreement;
provided, however, that if the Initial Closing is effected, the Company will
reimburse the documented fees of financial, commercial and legal representation
to the Investor, including for work in connection with subsequent closings,
amendments or modifications to the Transaction Documents, if any, and SEC
filings. Such reimbursement shall not exceed $170,000. Payment will be made, at
the Investor’s option, by direct payment at Closing to the parties listed on
Schedule 2, by payment to Investor or by offset against the funds to be paid by
Investor at any Closing or any combination of the foreoing. In addition to the
reimbursement specified above in this Section 7.14, the Company will reimburse
the Investor for the reasonable costs incurred by the Investor in connection
with recruiting new key employees to the Company following the Closing.

 

7.15         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

7.16         Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Investor
or any of its officers, employees, or representatives is responsible. The
Company agrees to indemnify and hold harmless the Investor from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

7.17         Confidentiality. The Investor agrees that, except with the prior
written permission of the Company, it shall keep confidential and shall not
disclose, divulge or use for any purpose (other than to monitor its investment
in the Company, including the prosecution or defense of any of its rights or
obligations) any confidential information obtained from the Company in
connection with the negotiation, execution or delivery of this Agreement or the
other Transaction Agreements, unless such confidential information (a) is known
or becomes known to the public in general (other than as a result of a breach of
this Section 7.17 by such Investor), (b) is or has been independently developed
or conceived by the Investor without use of the Company’s confidential
information, or (c) is or has been made known or disclosed to the Investor by a
third party without a breach of any obligation of confidentiality such third
party may have to the Company; provided, however, that the Investor may disclose
confidential information (i) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company; (ii) to any
prospective purchaser of any of the Securities from the Investor, if such
prospective purchaser signs a non-disclosure agreement reasonably satisfactory
to the Company; (iii) to any Affiliate, partner, member, stockholder, or wholly
owned subsidiary of such Investor in the ordinary course of business, provided
that the Investor informs such person that such information is confidential and
directs such person to maintain the confidentiality of such information; or (iv)
as may otherwise be required by law, provided that the Investor promptly
notifies the Company of such disclosure and takes reasonable steps to minimize
the extent of any such required disclosure. Notwithstanding the foregoing,
nothing in this Section 7.17 shall prohibit the Investor and its Affiliates,
from on or after the Initial Closing, (A) making or disseminating any public
announcement or statement with respect to the transactions contemplated by this
Agreement, regardless of form or medium, provided that such announcement or
statement does not disclose the Purchase Price or the minimum investment, (B)
referring to this Agreement or the transactions contemplated hereby in the
Investor’s or its Affiliates’ marketing materials or website or (C) making or
disseminating any information to the Investor’s or its Affiliates’ respective
current or prospective limited partners and financing sources. The provisions of
this Section 7.17 shall be in addition to, and not in substitution for, the
provisions of any separate nondisclosure agreement executed by the parties
hereto with respect to the transactions contemplated hereby. Following the
Initial Closing, the Company shall provide the Investor with a draft press
release announcing the financing, which press release shall only be issued with
the prior written approval of the Investor, acting reasonably.

 

-24-

 

  

EXECUTION VERSION

  

7.18         Consistent Reporting.  Unless otherwise required pursuant to a
determination within the meaning of Section 1313(a) of the Code, the Parties
shall (i) treat the Series C Preferred Stock as stock which participates in
corporate growth to a significant extent within the meaning of Treasury
Regulation Section 1.305-5(a), and not as preferred stock for purposes of
Section 305 of the Code and the Treasury Regulations thereunder, (ii) treat any
conversion of a share of Series C Preferred Stock into Common Stock pursuant to
the terms thereof as a “recapitalization” pursuant to Section 368(a) of the Code
in which no gain or loss is recognized and no dividend income is includable,
(iii) not treat the accumulating Series C Preference (as such term is defined in
the Certificate of Designation for the Series C Preferred Stock) as taxable
pursuant to Section 305 of the Code and (v) file all Tax Returns on a basis
consistent with the foregoing.  In the event of any Tax audit or other
proceeding regarding any of the foregoing, the Company shall (x) promptly notify
the Investor and keep the Investor apprised of all stages and developments
concerning such audit or other proceeding and (y) contest in good faith, taking
into account the interests of the Investor, any such audit or proceeding in a
manner consistent with clauses (i) through (iv) of the first sentence of this
Section 7.18.

 

7.19         Knowledge of the Company. For all purposes of this Agreement, the
phrase “to the Company’s knowledge” and “known by the Company” and any
derivations thereof shall mean as of the applicable date, the actual knowledge,
after due inquiry, of John Huemoeller and Alexander Lustig.

 

[Signature Pages Follow]

 

-25-

 

  

The parties have executed this Series C Preferred Stock Purchase Agreement as of
the date first written above.

 

  the company:       PROPELL TECHNOLOGIES GROUP, Inc.       By: /s/ John
Huemoeller     Name: John Huemoeller           Title: Chief Executive Officer

 

Signature Page to Series C Preferred Stock Purchase Agreement of PROPELL
TECHNOLOGIES GROUP, Inc.

 

 

 

 



 

EXECUTION VERSION

 

The parties have executed this Series C Preferred Stock Purchase Agreement as of
the date first written above.

 

  The Investor:       ERVINGTON INVESTMENTS LIMITED       By:   /s/ Maria
Damianou     Name: Maria Damianou           Title:  Director

 

Signature Page to Series C Preferred Stock Purchase Agreement of PROPELL
TECHNOLOGIES GROUP, Inc.

 

 

 

 

  

EXHIBITS

 

Exhibit A - Form of Certificate of Designation for the Series C Preferred Stock
    Exhibit B - Form of Investors’ Rights Agreement     Exhibit C - Form of
Stockholders Agreement     Exhibit D - Form of Legal Opinion of Counsel to the
Company     Exhibit E - Form of Indemnification Agreement     Exhibit F - Form
of Amended and Restated Bylaws     Exhibit G - Corporate Charter     Exhibit H -
Form of Subordination and Voting Agreement     Schedule 1 - Selling Stockholders
    Schedule 2 - Transaction Expenses

 

 

 

    

  SCHEDULE 1

 

SELLING STOCKHOLDERS

 

FIRST CLOSING

 

Name of Stockholder  Number of
Series A-1
Preferred
Shares   Number of
Common
Shares
Equivalent   Number of
Common
Shares   Total
Common
Shares
Equivalent                    Stufforg Limited Company   1,250,000  
 12,500,000         12,500,000  Landa Enterprises LTD SA   500,000  
 5,000,000         5,000,000  Oxnard Universal             2,384,794  
 2,384,794  Prind Consulting Limited             5,175,206    5,175,206  Joseph
W Abrams and Patricia G Abrams Family Trust   375,000    3,750,000       
 3,750,000  Strategic IR, Inc.   312,500    3,125,000    64,990    3,189,990    
                   Totals   2,437,500    24,375,000    7,624,990    31,999,990 

 

SECOND CLOSING

 

Name of Stockholder  Number of
Series A-1
Preferred
Shares   Number of
Common
Shares
Equivalent   Number of
Common
Shares   Total
Common
Shares
Equivalent                    Yuzhik Limited Company   300,000    3,000,000  
      3,000,000  Landa Enterprises LTD SA   400,000    4,000,000       
 4,000,000  Store and Navigation BVI             10,520,000    10,520,000 
Realcom Limited (Anguilla)             12,500,000    12,500,000  Greencloud
Limited (Nevis)             12,500,000    12,500,000  Pansies Limited Company 
           3,000,000    3,000,000  Prind Consulting Limited           
 3,780,000    3,780,000  Anuta Limited (Seychelles)             12,500,000  
 12,500,000  Strategic IR, Inc.             1,877,477    1,877,477              
         Totals   700,000    7,000,000    56,677,477    63,677,477 

 

 

  